United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Xia Liao				:
Application No. 35/510,168			:		Decision 
Filing Date: May 29, 2020			:				
For: Speaker					:


This decision sua sponte withdraws the holding of abandonment for the instant application.

The file wrapper includes a non-final Office action dated July 2, 2021.  The Office action sets a three-month shortened statutory period for reply.  The Office action is signed by an examiner in Technology Center 2900.

The Office issued a Notice of Abandonment on January 20, 2022.  The notice states the application is abandoned because the Office failed to receive a reply to the Office action.

Technology Center 2900 has determined, due to an Office error, the Office action was not sent to the applicant.  In other words, the applicant never received the Office action.  Therefore, the application the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 2915 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions